Judgment, Supreme Court, Bronx County (John Moore, J.), rendered April 27, 1998, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 10 to 20 years, unanimously affirmed.
Defendant was not deprived of a fair trial by any of the prosecutor’s questions during cross-examination. The questions claimed by defendant to have suggested prior bad acts did not violate any pretrial ruling and were properly posed to explore credibility issues raised by defendant’s direct testimony (see, People v Overlee, 236 AD2d 133, 136, lv denied 91 NY2d 976). By failing to object, or by failing to request further relief after objections were sustained, defendant has not preserved his remaining challenges to the prosecutor’s cross-examination and we decline to review them in the interest of justice. Were we to review these claims, we would find the prosecutor’s question suggesting that defendant did not offer truthful testimony to be improper but harmless, and we would reject the remaining claims.
We perceive no abuse of discretion in sentencing. Concur— Sullivan, J. P., Nardelli, Wallach, Andrias and Friedman, JJ.